IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

LUCILLE ANDERSON, SARA
ALAMI, GIANELLA CONTRERAS
CHAVEZ, DSCC, and DEMOCRATIC
PARTY OF GEORGIA, INC.,

Plaintiffs,
V.
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the

Georgia State Election Board, et al.,

Defendants.

 

 

CIVIL ACTION FILE
NO. 1:20-cv-03263-MLB

DECLARATION OF SHAUNA DOZIER

COMES NOW, Shauna Dozier, and in accordance with 28 U.S.C. § 1746,

declares under penalty of perjury, as follows:

My name is Shauna Dozier. I am over twenty-one (21) years of age. I am

currently suffering from no legal, mental, or emotional disability that would

prevent me from giving testimony. I make this declaration pursuant to 28 U.S.C. §

1746, having personal knowledge of the facts stated herein.
Bs

I am the Director of the Clayton County Board of Elections and Registration
(the “Board”).

3,

There are approximately 776 ballot marking devices in Clayton County,
Georgia.

A.

For the November 2020 election, there will be 65 voting locations. That is an
increase of seven (7) locations over the primary election. At this time, I am
unable to identify specific boundaries for the 7 new precincts.

3.

We were not able to identify those boundaries until the conclusion of the
special election conducted to fill the vacant seat in the fifth congressional district.
We are currently in the process of establishing those boundaries.

6.

The Board or Elections began the process of obtaining permission to add the
additional locations shortly after the conclusion of the June Primary and well
before the filing of the instant action. That process involves a request from me to
the Board of Elections, which if approved, is forwarded to the Board of

Commissioners for approval.
A

The cost of a new location is approximately $13,000 which includes buying
additional equipment and materials as well as staffing the site. In order to open a
new location, we are required to advertise in the local legal organ for 30 days prior
to the meeting at which the Board of Commissioners considers the addition. The
general public is given the opportunity to comment on the issue at the Board of
Commissioners meeting.

8.

The following is a link to a chart that will show the number of
registeredvoters per precinct in the June 2020 primary:
https://www.claytoncountyga.gov/home/showdocument?id=12710.

Based on the number of registered voters at each location for the primary, Clayton
County had more than the minimum number of ballot marking devices at each
precinct location. When considering the voters who actually voted in the primary,
there were significantly more than the minimum at each location.

9.

In addition, we are waiting for final numbers from the State of Georgia for
new registrations. The deadline for registration is Monday, October 5, 2020;
however, final numbers from the state are not expected until Wednesday, October

7 or Thursday, October 8, 2020.
10.

The Clayton County Polling Place Voting Equipment Allocation Report
(Doc. 131-1) is based on information available at this time. We may be adding
another Advance Voting location but this is still pending. Any additional
equipment received prior to the general election will be added to precincts as need
is determined. Throughout this process we evaluate absentee ballots received and
early voting to attempt to identify those precincts where the number of voters
actually coming to polls on election day may be less than anticipated, and if
possible, equipment is shifted accordingly.

a.

The information in the Worksheet for Ballot Marking Devices for the June
2020 primary (Doc. 131-2) is a rough draft of what was used to allocate equipment
for the General Primary. However, in order to fully verify, information would
have to be retrieved from archives .

12.

Poll worker training is provided by our staff and the Secretary of State
provides some training as well. We train in-person using the materials provided by
the State. Training for the November election will begin3 to 4 weeks prior to
election day and will be available 6 days a week, multiple times a day. Due to

COVID-19, class sizes will be reduced to 20 persons at a time. Poll worker

wo x
manuals and worksheets on completing paperwork will be provided to poll
workers.
13.
I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Executed on this 5th da Octobe 20.

 

Clayton County Board of Elections and Registration

Caen Cael Director
